EXHIBIT 10.9

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated

Restricted Stock Unit Agreement

(Non-Executive Participants)

Cover Sheet

This Restricted Stock Unit Agreement evidences the grant by Red Hat, Inc., a
Delaware corporation (the “Company”), on the date set forth below (the “Grant
Date”) to the person named below (the “Participant”) of a Restricted Stock Unit
Award (the “Award”) covering the number of restricted stock units (each, an
“RSU”) listed below, each representing the right to receive the value of one
share of the Company’s common stock, $.0001 par value per share, with a vesting
start date (the “Vesting Start Date”) listed below, such Award to be subject to
the terms and conditions specified in the Red Hat, Inc. 2004 Long-Term Incentive
Plan, as amended and restated (the “Plan”), and in the attached Exhibit A and
Appendix A and Appendix B thereto.

 

Participant Name:    <PARTICIPANT NAME> Grant Date:    <GRANT DATE> Vesting
Start Date:    <GRANT DATE> Number of RSUs:    <Number of Shares>

 

     RED HAT, INC.        100 East Davie Street        Raleigh, North Carolina
27601       

/s/

 

(electronically accepted)            

     Name:   <PARTICIPANT NAME>      Title:  

By accepting this Award, the Participant hereby (i) acknowledges that a copy of
the Plan and a copy of the Plan prospectus have been delivered to the
Participant and additional copies thereof are available upon request from the
Company’s Equity Compensation Department and can also be accessed
electronically, (ii) acknowledges receipt of a copy of this Cover Sheet and
Exhibit A and Appendix A and Appendix B thereto (collectively, the “Agreement”)
and accepts the Award subject to all the terms and conditions of the Plan and
the Agreement, (iii) represents that the Participant has read and understands
the terms and conditions of the Plan, Plan prospectus and Agreement, and
(iv) acknowledges that there may be tax consequences due to the Award, some of
which may vary by Participant, and that the Participant should consult a tax
advisor to determine his or her actual tax consequences. The Participant must
accept this Award electronically pursuant to the online acceptance procedure
established by the Company within thirty (30) days; otherwise, the Company may,
in its sole discretion, rescind the Award in its entirety.

 

1



--------------------------------------------------------------------------------

EXHIBIT A

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated

Restricted Stock Unit Agreement

(Non-Executive Participants)

Terms and Conditions

 

1. Grant of RSUs.

The RSUs, each representing the right to receive the value of one share of
common stock, $0.0001 par value, of the Company (“Common Stock”), as provided
herein, is granted pursuant to and is subject to and governed by the Plan and,
unless otherwise defined in this Agreement, capitalized terms used herein shall
have the same meaning as in the Plan. The shares of Common Stock that are
issuable upon the vesting of the RSUs are referred to in this Agreement as
“Shares.” The RSUs shall be granted to the Participant without payment of
consideration (other than the continued performance of services (as described in
Section 2 below)).

 

2. Vesting.

(a) All of the RSUs shall be unvested on the Grant Date. For purposes of this
Agreement, RSUs that have not vested as of any particular time in accordance
with this Section 2 are referred to as “Unvested RSUs.”

(b) For so long as the Participant maintains continuous service to the Company
or one of its Affiliates as an Employee or Director (a “Business Relationship”)
throughout the period beginning on the Grant Date and ending on the vesting date
set forth below (or if such date is not a trading day for the New York Stock
Exchange, or such other stock exchange on which the Company’s shares are then
listed, on the first trading day following such date), the RSUs shall become
vested according to the schedule set forth below, subject to Sections 3 and 10
hereof:

 

Vesting Date    Number of RSUs That First    Vest on Such Date

[As authorized by the Compensation Committee]

3.    Cessation of Business Relationship. If the Participant’s Business
Relationship ceases for any reason, including death, all Unvested RSUs on the
date of such cessation will be forfeited. The Participant’s Business
Relationship shall be deemed to have ceased on the last day of active service to
the Company or an Affiliate and shall not be extended by any notice of
termination period (i.e., garden leave, etc.), as further described in
Section 12(j) below. For purposes hereof, a Business Relationship shall not be
considered as having ceased during any bona fide leave of absence if such leave
of absence has been approved in writing by the Company. However, in the event of
any leave of absence, the Committee may, in its sole discretion, suspend vesting
of the RSUs, subject to applicable law and in any event any leave of absence and
the vesting of RSUs during such shall be determined in accordance with
Section 409A of the Code (“Section 409A”). The vesting of the RSUs shall not be
affected by any change in the type of Business Relationship the Participant has
with or among the Company and its Affiliates so long as the Participant
continuously maintains a Business Relationship.

 

4. Payment.

(a) Within 60 days following the vesting date of any RSUs pursuant to Sections 2
or 10 and upon the satisfaction of all other applicable conditions as to the
RSUs, but in no event later than the 15th day of the third month of the year
following the later of the calendar year or the Company’s taxable year, in each
case, in which the RSUs vest, the Company shall distribute to the Participant
the Shares represented by RSUs that vested on

 

2



--------------------------------------------------------------------------------

such vesting date, reduced by the number of Shares (if any) that are withheld
from the Award for the payment of Tax-Related Items (as defined in Section 11
hereof); provided, however, that the Shares may be distributed following the
date contemplated in this Section 4(a) to the extent permitted under
Section 409A without the payment becoming subject to, and being treated as
“nonqualified deferred compensation” within the meaning of, Section 409A (such
as where the Company reasonably anticipates that the payment will violate
federal securities laws or other applicable laws). Payment of any vested RSUs
shall be made in whole Shares only and any fractional Shares shall be rounded
up.

(b) The Company shall not be obligated to issue Shares to the Participant upon
the vesting of any RSUs (or otherwise) unless the issuance and delivery of such
Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal, state or
foreign securities or exchange control laws, any applicable withholding
obligation for Tax-Related Items (as defined in Section 11 hereof) and the
requirements of any stock exchange upon which Shares may be listed.

(c) Anything in the foregoing to the contrary notwithstanding, RSUs granted
under this Agreement may be suspended, delayed or otherwise deferred for any of
the reasons contemplated in Sections 3 and 4 only to the extent such suspension,
delay or deferral is permitted under U.S. Treas. Reg. §§ 1.409A-2(b)(7),
1.409A-1(b)(4)(ii) or successor provisions, or as otherwise permitted under
Section 409A.

5.    Option of Company to Deliver Cash. At the time any RSU vests, the Company
may elect, in the sole discretion of the Committee, to deliver to the
Participant in lieu of the Shares represented by RSUs that vested on such
vesting date an equivalent amount of cash (determined by reference to the
closing price of the Shares on the principal exchange on which the Shares trade
on the applicable vesting date or if such date is not a trading date, on the
following trading date). Such payments shall be made no later than the deadline
set forth in Section 4(a) hereof. If the Company elects to deliver cash to the
Participant, the Company is authorized to retain such amount as is sufficient to
satisfy any applicable withholding obligation for Tax-Related Items (as defined
in Section 11 hereof).

 

6. Restrictions on Transfer.

(a) The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise encumber or dispose of any RSUs, either voluntarily or by operation of
law. Any attempt to dispose of any RSUs in contravention of the above
restriction shall be null and void and without effect.

(b) The Company shall not be required (i) to transfer on its books any of the
RSUs which have been transferred in violation of any of the provisions set forth
herein or (ii) to treat as the owner of such RSUs any transferee to whom such
RSUs have been transferred in violation of any of the provisions contained
herein.

7.    No Obligation to Continue Business Relationship. None of the Plan, this
Agreement or the grant of the Award imposes any obligation on the Company or its
Affiliates to have or continue a Business Relationship with the Participant.

8.    No Rights as Stockholder. The RSUs represent an unfunded, unsecured
promise by the Company to deliver Shares or the value thereof upon vesting of
the RSUs. The Participant shall have no rights as a shareholder with respect to
the Shares underlying the RSUs. The Participant shall have no right to vote or
receive dividends with respect to any Shares underlying the RSUs or receive
dividends unless and until such Shares (or the cash equivalent thereof if the
Committee elects to deliver cash upon vesting of this Award pursuant to
Section 5 hereof) are distributed to the Participant or converted into
Restricted Stock as provided in Appendix A.

9.    Adjustments for Capital Changes. The Plan contains provisions covering the
treatment of the Award in a number of contingencies such as stock splits and
mergers. Provisions in the Plan for such adjustments are hereby made applicable
hereunder and are incorporated herein by reference.

 

3



--------------------------------------------------------------------------------

10.    Change in Control. Provisions regarding a Change in Control are set forth
in Appendix A.

 

11. Responsibility for Taxes.

(a) The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer: (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant of the Award, the vesting of the RSUs, the issuance of
Shares (or payment of the cash equivalent) in settlement of the RSUs, the
subsequent sale of Shares acquired at vesting and the receipt of any dividends
and/or Dividend Equivalents; and (ii) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant has become subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(b) Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all withholding obligations of the Company and/or
the Employer with respect to Tax-Related Items. In this regard, the Participant
hereby authorizes the Company, in its sole discretion and without any notice to
or further authorization by the Participant, to withhold from the Shares being
distributed under this Award upon vesting, that number of whole Shares the value
of which (being determined by reference to the closing price of the Common Stock
on the principal exchange on which the Common Stock trades on the date the
withholding obligation for Tax-Related Items arises, or if such date is not a
trading date, on the following trading date) is equal to the aggregate
withholding obligation for Tax-Related Items as determined by the Company. The
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates. If
the Company satisfies the withholding obligation for Tax-Related Items by
withholding a number of Shares as described above, the Participant will be
deemed to have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Award. In
the event the withholding obligation for Tax-Related Items would result in a
fractional number of Shares to be withheld by the Company, such number of Shares
to be withheld shall be rounded up to the next nearest number of whole Shares.
If, due to rounding of Shares, the value of the Shares retained by the Company
pursuant to this provision is more than the amount required to be withheld, then
the Company may pay such excess amount to the relevant tax authority as
additional withholding with respect to the Participant.

(c) Alternatively, or in addition, the Committee, in its discretion, may permit
the Company to:

(i) on the Participant’s behalf pursuant to this authorization and only to the
extent and in the manner permitted by all applicable securities laws, including
making any necessary securities registration or taking any other necessary
actions, sell, or instruct the broker whom it has selected for this purpose to
sell, a number of the Shares to be issued upon settlement of vested RSUs
sufficient to meet the withholding obligation for Tax-Related Items, and/or

(ii) withhold all applicable Tax-Related Items from the Participant’s wages or
other cash compensation paid to the Participant by the Company and/or the
Employer.

(d) Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Participant’s participation in the

 

4



--------------------------------------------------------------------------------

Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares (or the cash equivalent) or the proceeds
of the sale of the Shares, if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items as described
in this Section 11. The Participant shall have no further rights with respect to
any Shares that are retained by the Company or sold by the Company or its
designated broker pursuant to this Section 11, and under no circumstances will
the Company be required to issue any fractional Shares.

(e) The Participant has reviewed and understands the obligations for Tax-Related
Items as set forth in this Agreement.

12.    Nature of Grant. In accepting the Award, the Participant acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future Award grants, or benefits in lieu
of Awards even if Awards have been granted repeatedly in the past;

(c) all decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company;

(d) the grant of the Award and the Participant’s participation in the Plan shall
not create a right to continued employment or service or be interpreted as
forming an employment or services contract with the Company, the Employer or any
other Affiliate and shall not interfere with the ability of the Company, the
Employer or any other Affiliate to terminate the Participant’s Business
Relationship at any time;

(e) the Participant’s participation in the Plan is voluntary;

(f) the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;

(g) the Award and the Shares subject to the Award, and the income and value of
the same, are extraordinary items outside the scope of the Participant’s
employment or services contract, if any, and are not part of normal or expected
compensation of any kind for services of any kind rendered to the Company, the
Employer or any other Affiliate or for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Participant’s Business
Relationship by the Company or any Affiliate (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment or services contract, if any), and in consideration of the grant of
the Award to which the Participant is otherwise not entitled, the Participant
agrees never to institute any claim against the Company or any Affiliate, waives
the ability, if any, to bring any such claim and releases the Company and any
Affiliate from any such claim; if notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant will be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims;

(j) if the Participant’s Business Relationship ceases (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where the Participant is employed or the

 

5



--------------------------------------------------------------------------------

terms of the Participant’s employment or services contract, if any), the
Participant’s right to vest in RSUs under the Plan, if any, will terminate
effective as of the date that Participant is no longer actively providing
services and will not be extended by any notice period mandated under local law
(e.g., the Participant’s Business Relationship would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment or services contract, if any), and the
Committee shall have the exclusive discretion to determine when Participant no
longer has a Business Relationship for purposes of the Award;

(k) the RSUs and the benefits under the Plan, if any, will not necessarily
transfer to another company in the case of a merger, takeover or transfer of
liability; and

(l) for Participants outside the United States of America:

(i) the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purpose; and

(ii) the Participant acknowledges and agrees that neither the Company, the
Employer nor any other Affiliate shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Award or of any amounts due to the
Participant pursuant to the settlement of the Award or the subsequent sale of
any Shares acquired upon settlement.

13.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

14.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Award materials by and among, as applicable, the Employer, the Company, and any
Affiliate for the purpose of implementing, administering and managing the
Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Affiliate, details of all RSUs or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Personal Data”), for the purpose of implementing,
administering and managing the Plan.

The Participant understands that Personal Data will be transferred to any stock
plan service provider which is, presently or in the future, assisting the
Company with the implementation, administration and management of the Plan. The
Participant understands that these recipients of Personal Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of Personal Data
by contacting the Participant’s local human resources representative. The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Personal
Data, in electronic or other form, for the purpose of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Personal Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares received upon vesting of the RSUs. The

 

6



--------------------------------------------------------------------------------

Participant understands that Personal Data will be held as long as is necessary
to implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that he or she may, at any time, view Personal Data,
request additional information about the storage and processing of Personal
Data, require any necessary amendments to Personal Data or refuse or withdraw
the consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to withdraw his or her consent, his or her employment status or
service with the Company or the Employer will not be adversely affected; the
only adverse consequence of refusing or withdrawing the Participant’s consent is
that the Company would not be able to grant the Participant RSUs or other equity
awards or to administer or maintain RSUs or other equity awards granted to the
Participant prior or subsequent to such refusal or withdrawal. Therefore, the
Participant understands that refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.

 

15. Miscellaneous.

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Participant, to the address set forth on the cover sheet or
at the most recent address shown on the records of the Company, and if to the
Company, to the Company’s principal office, attention of the Corporate
Secretary. Notices may also be delivered to the Participant, during his or her
Business Relationship, through the Company’s inter-office or e-mail systems or,
after cessation of his or her Business Relationship, at the most recent e-mail
address shown on the records of the Company.

(b) Entire Agreement; Modification. This Agreement (including the Cover Sheet)
and the Plan constitute the entire agreement between the parties relative to the
subject matter hereof, and supersede all other communications between the
parties relating to the subject matter of this Agreement. This Agreement may be
modified, amended or rescinded by the Company as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law or
other applicable rules, including, without limitation, the rules of the stock
exchange on which the Shares are listed; provided that, no amendment or
modification of this Agreement shall materially impair the rights of any
Participant without such Participant’s consent. Notwithstanding the foregoing
provision, no such consent shall be required with respect to any amendment or
modification if the Committee determines in its sole discretion that (i) such
amendment or modification is not reasonably likely to significantly reduce the
benefits provided under the Award or that the Participant has received adequate
compensation for any such reduction, or (ii) such amendment or modification,
including cancellation of the Award granted under this Agreement, is necessary
or advisable in order to comply with, or avoid adverse consequences due to
changes in the laws or rules applicable to the Company or the Participant that
the Company considers significant. In the event of a Change in Control,
amendments or modifications, including cancellation of the Award granted under
this Agreement pursuant to 15(b)(ii), shall not be permitted except as provided
for in Appendix A of this Agreement.

(c) Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, legatees, distributees, executors and administrators of
the Participant and the successors and assigns of the Company.

 

7



--------------------------------------------------------------------------------

(f) Participant’s Acceptance. The Participant is urged to read this Agreement
carefully and to consult with his or her own legal counsel regarding the terms
and consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Agreement, the Participant
is deemed to have accepted and agreed to all of the terms and conditions of this
Award and the provisions of the Plan, including as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or this Award.

(g) Section 409A. To the extent Participant is or becomes subject to U.S.
Federal income taxation, the RSUs and payments made pursuant to this Agreement
are intended to comply with or qualify for an exemption from the requirements of
Section 409A and shall be construed consistently therewith and shall be
interpreted in a manner consistent with that intention. Terms defined in the
Agreement shall have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A. Notwithstanding any other
provision of this Agreement, the Company reserves the right, to the extent the
Company deems necessary or advisable, in its sole discretion, to unilaterally
amend the Plan and/or this Agreement to ensure that all RSUs are awarded in a
manner that qualifies for exemption from or complies with Section 409A,
provided, however, that the Company makes no undertaking to preclude
Section 409A from applying to this Award. Any payments described in this
Section 15(g) that are due within the “short term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise. If and to the extent any portion of any payment,
compensation or other benefit provided to the Participant in connection with his
employment termination is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Participant is a
specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination the Participant hereby agrees that he is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of separation from service (as
determined under Section 409A (the “New Payment Date”)), except as Section 409A
may then permit. The aggregate of any payments that otherwise would have been
paid to the Participant during the period between the date of separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date, and any remaining payments will be paid on their
original schedule. Notwithstanding the foregoing, the Company, its Affiliates,
Directors, officers and agents shall have no liability to a Participant, or any
other party, if the Award that is intended to be exempt from, or compliant with,
Section 409A is not so exempt or compliant, or for any action taken by the
Committee or its delegates.

(h) Language. If the Participant has received this Agreement, or any other
document related to the Plan or this Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

(i) Electronic Delivery and Participation. The Company may, in its sole
discretion, decide (a) to deliver any documents related to the Award granted
under the Plan, the Participant’s participation in the Plan, or future Awards
that may be granted under the Plan by electronic means, or (b) to request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or any third party designated by the
Company.

(j) Governing Law/Choice of Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the state of Delaware, without giving
effect to the conflict of laws principles thereof. For purposes of litigating
any dispute that arises directly or indirectly from the relationship of the
parties evidenced by this Award or the Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of North Carolina and
agree that such litigation shall be conducted only in the courts of Wake County,
North Carolina, or the federal courts for the United States for the Tenth
District of North Carolina, and no other courts, where this Award is made and/or
to be performed.

 

8



--------------------------------------------------------------------------------

(k) Appendix B. The Award shall be subject to any special terms and conditions
set forth in Appendix B for the Participant’s country. Moreover, if the
Participant relocates to one of the countries included in Appendix B, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. Appendix B constitutes part of this
Agreement.

(l) Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Award
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

(m) Insider Trading/Market Abuse Laws. The Participant acknowledges that,
depending on the country the Participant resides and/or works in, he or she may
be subject to insider trading and/or market abuse laws in those countries and
the United States, which may affect the Participant’s ability to acquire or sell
Shares under the Plan during such times as the Participant is considered to have
“inside information” (as defined by the laws in the Participant’s country and
the United States). The requirements of these laws may or may not be consistent
with the terms of any applicable Company insider trading policy. The Participant
acknowledges that it is his or her responsibility to be informed of and
compliant with any such laws and such Company policies, and is hereby advised to
speak to his or her personal legal advisor on this matter.

(n) Waiver. The Participant acknowledges that a waiver by the Company of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any prior or subsequent
breach by the Participant or any other participant.

(o) Administrator Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon Participant, the Company and all other interested
persons.

 

9



--------------------------------------------------------------------------------

APPENDIX A

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended

Restricted Stock Unit Agreement

(Non-Executive Participants)

Provisions Regarding a Change in Control

(a) Notwithstanding anything contained herein to the contrary, if (i) this
Agreement is continued, assumed, converted or substituted for immediately
following a Change in Control and (ii) within one year after a Change in Control
the Participant’s Business Relationship is terminated by the Company or its
successor without Good Cause (as defined below), all of the RSUs shall be
treated as vested and Shares or the value thereof upon vesting shall be
delivered in accordance with Sections 4 and 5 hereof. Furthermore and
notwithstanding anything contained herein to the contrary, if this Award is not
continued, assumed, converted or substituted for immediately following the
Change in Control, the Participant shall receive a lump sum cash payment within
30 days after the Change in Control in an amount equal to the amount that would
have been delivered in accordance with Section 5 hereof had the RSUs fully
vested upon the Change in Control.

(b) For purposes of paragraph (a) hereof, this Award shall be considered to be
continued, assumed, converted or substituted for:

1. if there is no change in the number of outstanding shares of Common Stock of
the Company and the Change in Control does not result from the consummation of a
merger, consolidation, statutory share exchange, reorganization or similar form
of corporate transaction, and there are no changes to the terms and conditions
of this Award that materially and adversely affect this Award; or

2. if there is a change in the number of such outstanding shares of Common Stock
of the Company and/or the Change in Control does result from the consummation of
a merger, consolidation, statutory share exchange, reorganization or similar
form of corporate transaction:

 

  A. the Award and Shares deliverable pursuant to the RSUs are adjusted (x) if
the shares of Common Stock of the Company are exchanged solely for the common
stock of the Parent Corporation or, if there is no Parent Corporation, the
Surviving Corporation (as such terms are defined in the Plan) in a manner which
is not materially less favorable than the adjustments made in such transaction
to the other outstanding shares of Common Stock of the Company, or
(y) otherwise, based on the ratio on the day immediately prior to the date of
the Change in Control of the fair market value of one share of common stock of
the Parent Corporation or, if there is no Parent Corporation, the Surviving
Corporation, to the Fair Market Value of one share of Common Stock of the
Company;

 

  B. if applicable, the Award is converted into an award pursuant to which the
common stock of the Parent Corporation or, if there is no Parent Corporation,
the Surviving Corporation (as such terms are defined in the Plan) are
deliverable; and

 

  C. there are no other changes to the terms and conditions of this Award that
materially and adversely affect this Award.

(c) For purposes of this Agreement, “Good Cause” means conduct involving one or
more of the following:

 

  A. the conviction of Participant of, or plea of guilty or nolo contendere by
the Participant to, a felony;

 

  B. the willful misconduct by Participant resulting in material harm to the
Company;

 

10



--------------------------------------------------------------------------------

  C. fraud, embezzlement, theft or dishonesty by Participant against the Company
or any Affiliate, or repeated and continued failure to perform Participant’s
duties with the Company after written notice of such failure to perform,
resulting in any case in material harm to the Company; or

 

  D. the Participant’s material breach of any term of confidentiality and/or
non-competition agreements.

 

11



--------------------------------------------------------------------------------

APPENDIX B

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated

Restricted Stock Unit Agreement

(Non-Executive Participants)

Country-Specific Provisions

This Appendix B includes special terms and conditions applicable to Participants
and Awards granted to such Participants under the Plan if the Participant
resides and/or works in one of the countries listed below. These terms and
conditions are in addition to or, if so indicated, in replacement of the terms
and conditions set forth in the Cover Sheet and Exhibit A.

This Appendix B also includes information regarding exchange control and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
exchange control, securities and other laws in effect in the respective
countries as of February 2017. However, such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the Participant vests in RSUs,
acquires Shares (or the cash equivalent) or sells Shares acquired under the
Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently residing and/or working, transfers
employment and/or residency to another country after the Award is granted or is
considered a resident of another country for local law purposes, the
notifications contained herein may not be applicable to the Participant. The
Company shall, in its sole discretion, determine to what extent the terms and
conditions included herein will apply under these circumstances.

Argentina

Type of Offering

Neither the RSUs nor the underlying Shares shall be publicly offered or listed
on any stock exchange in Argentina. The offer is private and not subject to the
supervision of any Argentine governmental authority.

Exchange Control Information

Please note that exchange control regulations in Argentina are subject to
frequent change. The Participant is solely responsible for complying with
applicable exchange control obligations and the Participant should consult with
his or her personal legal advisor regarding any exchange control obligations the
Participant may have in connection with the Participant’s participation in the
Plan.

Nature of Grant

The following provision supplements Section 12 of Exhibit A:

Any benefits awarded under the Plan accrue no more frequently than on an annual
basis. In addition, by accepting the Award, Participant acknowledges that the
Award is granted by the Company on behalf of the Employer.

 

12



--------------------------------------------------------------------------------

Australia

Australian Addendum

The Award is intended to comply with the provisions of the Corporations Act
2001, Australian Securities and Investments Commission (“ASIC”) Regulatory Guide
49 and ASIC Class Order 14/1000. Participation in the Plan and the Award granted
under the Plan are subject to the terms and conditions stated in the Australian
Offer Document, which includes additional information regarding the offer in
Australia, in addition to the Plan and this Agreement.

Exchange Control Information

Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. The Australian bank assisting with the
transaction will file the report for the Participant. If there is no Australian
bank involved in the transfer, the Participant must file the report himself or
herself.

Tax Information

The Plan is a plan to which subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).

Brazil

Compliance with Law

By accepting the Award, the Participant agrees to comply with applicable
Brazilian law in connection with the Award. Without limitation to the foregoing,
the Participant agrees to report and pay any and all tax resulting from the
vesting of the RSUs, the sale of Shares and the receipt of any dividends or
Dividend Equivalents.

Labor Law Acknowledgment

In accepting the Award, the Participant acknowledges that the Participant is
(i) making an investment decision, (ii) the Shares will be issued only if the
vesting requirements are met, and (iii) the value of the underlying Shares is
not fixed and may increase or decrease over the vesting period without
compensation to the Participant.

Exchange Control Information

If the Participant holds assets and rights outside Brazil with an aggregate
value equal to or exceeding US$100,000, the Participant will be required to
prepare and submit to the Central Bank of Brazil an annual declaration of such
assets and rights. Assets and rights that must be reported include Shares and
cash acquired under the Plan.

Canada

Payment

The Award shall be paid in Shares only and Section 5 of Exhibit A shall not
apply to Participants in Canada.

Nature of Grant

The following provision replaces Section 12(j) of Exhibit A:

If Participant’s Business Relationship ceases (for any reason whatsoever and
whether or not later to be found invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms

 

13



--------------------------------------------------------------------------------

of the Participant’s employment or services contract, if any), the Participant’s
right to vest in the RSUs covered by the Award, if any, will terminate effective
as of the earlier of: (i) the date on which the Participant’s Business
Relationship ceases, (ii) the date on which the Participant receives a notice of
termination of the Business Relationship from the Company or the Employer, or
(iii) the date the Participant is no longer actively employed or providing
services to the Company or an Affiliate, regardless of any notice period or
period of pay in lieu of such notice required under local employment law. The
Committee shall have the exclusive discretion to determine when the Participant
no longer has a Business Relationship for purposes of the Award.

Securities Law Information

The Participant is permitted to sell Shares acquired under the Plan provided the
resale of such Shares takes place outside of Canada through facilities of a
stock exchange on which the Shares are listed. The Shares are currently listed
on the New York Stock Exchange in the United States.

Foreign Asset/Account Reporting Information

Foreign property (including Shares) held by Canadian residents must be reported
annually to the tax authorities on Form T1135 (Foreign Income Verification
Statement) if the total cost of such foreign property exceeds C$100,000 at any
time during the year. It is not certain if the RSUs constitute foreign property
that needs to be reported on Form T1135. The form must be filed by April 30th of
the following year when such foreign property was held by a Canadian resident.
It is the Participant’s responsibility to comply with applicable reporting
obligations and the Participant should consult with his or her personal tax
advisor in this regard.

The following provisions shall apply to Participants in Quebec:

Language Consent

The parties acknowledge that it is their express wish that the present
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

Consentement Relatif à la Langue Utilisée

Les parties reconnaissent avoir souhaité expressément que la convention
(« Agreement »), ainsi que tous les documents, les notices et la documentation
juridique fournis ou mis en œuvre ou institutés directement ou indirectement,
relativement aux présentes, soient rédigés en anglais.

Data Privacy

This provision supplements Section 14 of Exhibit A:

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Affiliate and any stock plan
service provider selected by the Company to assist with the Plan to disclose and
discuss the Plan with their advisors. The Participant further authorizes the
Company and any Affiliate to record such information and to keep such
information in the Participant’s file.

Czech Republic

Exchange Control Information

The Czech National Bank may require the Participant to fulfill certain
notification duties in relation to the acquisition of Shares and the opening and
maintenance of a foreign account. However, because exchange control

 

14



--------------------------------------------------------------------------------

regulations change frequently and without notice, the Participant should consult
with his or her personal legal advisor prior to the vesting of the RSUs, the
sale of Shares and receipt of Dividend Equivalents or dividends to ensure
compliance with current regulations. It is the Participant’s responsibility to
comply with any applicable Czech exchange control laws.

France

RSUs Not Tax-Qualified

The Participant understands that the RSUs are not intended to be French
tax-qualified.

Consent to Receive Information in English

By accepting the grant of the RSUs, the Participant confirms having read and
understood the Plan and the Agreement, which were provided in English language.
The Participant accepts the terms and conditions of those documents accordingly.

En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et compris le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui ont été transmis en langue anglaise. Le Participant accepte les dispositions
de ces documents en connaissance de cause.

Foreign Asset/Account Reporting Information

If the Participant holds Shares outside of France or maintains a foreign bank
account, he or she is required to report such to the French tax authorities when
filing his or her annual tax return. Failure to comply could trigger significant
penalties.

Germany

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. No report is required for payments less than €12,500. In
case of payments in connection with securities (including proceeds realized upon
the sale of Shares), the report must be made by the 5th day of the month
following the month in which the payment was received. Effective from September
2013, the report must be filed electronically. The form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de) and is available in both German and English. The Participant
is responsible for satisfying the reporting obligation.

India

Exchange Control Information

The Participant understands that he or she must repatriate to India any proceeds
from the sale of Shares acquired under the Plan within ninety (90) days of
receipt and any dividends received in relation to the Shares within one-hundred
eighty (180) days of receipt, or as prescribed under applicable Indian exchange
control laws, as may be amended from time to time. The Participant must obtain a
foreign inward remittance certificate (“FIRC”) from the bank where the foreign
currency is deposited and maintain the FIRC as evidence of the repatriation of
funds in the event the Reserve Bank of India or the Employer requests proof of
repatriation.

Foreign Asset/Account Reporting Information

The Participant is required to declare foreign bank accounts and any foreign
financial assets in his or her annual tax return. It is the Participant’s
responsibility to comply with this reporting obligation and the Participant
should consult with his or her personal tax advisor in this regard.

 

15



--------------------------------------------------------------------------------

Ireland

Nature of Grant

The following provision supplements Section 12 of Exhibit A:

By accepting the Award, the Participant acknowledges that he or she understands
and agrees that the benefits received under the Plan will not be taken into
account for any redundancy or unfair dismissal claim.

Director Notification Information

If the Participant is a director or secretary of an Irish Affiliate whose
interest in the Company represents more than 1% of the Company’s voting share
capital, the Participant must notify the Irish Affiliate in writing of the
Participant receiving or disposing of an interest (e.g., RSUs, Shares) in the
Company, or of the Participant becoming aware of the event giving rise to the
notification requirement, or of the Participant becoming a director or secretary
if such an interest exists at the time. This notification requirement also
applies to a shadow director of the Irish Affiliate, (i.e., an individual who is
not on the board of directors of the Irish Affiliate but who has sufficient
control so that the board of directors of the Irish Affiliate acts in accordance
with the directions or instructions of the individual), and applies with respect
to the interests of a spouse or minor children whose interests, if any, will be
attributed to the director or secretary.

Israel

Awards granted to Participants resident in Israel on the Grant Date are intended
to be tax-qualified awards under Section 102 of the Israeli Income Tax
Ordinance. The following provision applies to the Participant if the Participant
is in Israel on the Grant Date.

Trust Arrangement

By accepting the Award, the Participant acknowledges that the Awards are granted
under and governed by: (a) the Plan and the Appendix—Israel Taxpayers (the
“Subplan”), a copy of which has been provided to the Participant or made
available for his or her review, (b) Section 102(b)(2) of the Income Tax
Ordinance (New Version)—1961 (the “ITO”) and the Income Tax Rules (Tax Benefits
in Stock Issuance to Employees)—2003 (the “Rules”), and (c) the Trust Agreement,
a copy of which has been provided to the Participant or made available for his
or her review. Furthermore, the Participant agrees that the Awards will be
issued to a Trustee to hold on the Participant’s behalf pursuant to the terms of
the ITO, the Rules and the Trust Agreement.

In addition, the Participant confirms that he or she is familiar with the terms
and provisions of Section 102 of the ITO, particularly the Capital Gains Track
described in subsection (b)(2) thereof and agrees that he or she will not
require the Trustee to release the Awards to him/her or sell the Awards to a
third party during the Required Holding Period (as defined in the Subplan),
unless permitted to do so by applicable law. In the event of any inconsistencies
between the provisions of this Israel section of this Appendix B and the
Agreement, the provisions of this Israel section of this Appendix B shall govern
the Award and any Shares and in no event shall any term require shareholder
approval as set out in Section 12.1 of the Plan.

Issuance of Shares

This provision supplements Section 4 of the Exhibit A:

If the Shares are to be issued during the Required Holding Period, such Shares
shall be restricted and will be held by the Trustee on the Participant’s behalf.
In the event that the Shares are to be issued after the expiration of the
Required Holding Period, the Participant may elect to have the Shares issued and
delivered directly to him or her, provided that the Participant first complies
with any Tax-Related Items stipulated under the Agreement to the Trustee’s and
the Company’s satisfaction, or in trust on the Participant’s behalf to the
Trustee.

 

16



--------------------------------------------------------------------------------

Restrictions on Transfer

This provision supplements Section 6 of Exhibit A:

Subject to the provisions of the Plan, Section 102 and any rules or regulations
or orders or procedures promulgated thereunder, to obtain favorable tax
treatment for Capital Gains Track awards, the Participant may not sell or
release from trust any Shares received upon vesting of the RSUs and/or any
Shares received subsequently following any realization of rights, including
without limitation, bonus shares, until the lapse of the holding period required
under Section 102. Notwithstanding the above, if any such sale or release occurs
during the holding period, the sanctions under Section 102 and under any rules
or regulation or orders or procedures promulgated thereunder will apply to and
will be borne by the Participant.

Responsibility for Taxes

This provision supplements Section 11 of the Exhibit A:

The Participant hereby agrees to indemnify the Company, the Employer and any
other Affiliate and the Trustee and hold them harmless against and from any and
all liability for any Tax-Related Items and other amounts, or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such amounts from any payment
made to the Participant. Any reference to the Company or the Employer shall
include a reference to the Trustee. The Participant hereby undertakes to release
the Trustee from any liability in respect of any action or decisions duly taken
and bona fide executed in relation to the Plan or any RSUs or Shares acquired
under the Plan. The Participant agrees to execute any and all documents which
the Company or the Trustee may reasonably determine to be necessary in order to
comply with the ITO.

The Participant shall not be liable for the Employer’s components of payments to
the national insurance institute, unless otherwise agreed by the Participant and
allowed by applicable tax laws. Furthermore, the Participant agrees to indemnify
the Company, the Employer, any other Affiliate and the Trustee and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon that Participant has agreed to pay, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the Participant for which the
Participant is responsible.

Notwithstanding anything to the contrary in the Agreement, no Tax-Related Items
will be settled by withholding Shares, unless the ITA approves otherwise in
writing.

Governing Law

This section supplements Section 15(j) of Exhibit A:

To the extent any covenant, condition, or other provision of the Agreement and
the rights of the Participant hereunder are intended to be rights granted under
Section 102 and therefore determined to be subject to Israeli law, such
covenant, condition, or other provision of the Agreement shall be subject to
applicable Israeli law, but shall in no way affect, impair or invalidate any
other provision of the Agreement, and the applicability of the Plan to such
covenant, condition, or other provision of the Agreement.

Written Acceptance

If the Participant does not sign an Israel written consent form and deliver such
form to the Company in connection with grants made under the Plan within 90 days
of the grant date, the RSUs may not qualify for preferential tax treatment.

 

17



--------------------------------------------------------------------------------

Immediate Sale Requirement for Non-Qualified Award

The following provision supplements Section 4 of Exhibit A and applies to
Participants who transfer employment to Israel after the Grant Date with an
Award that does not meet the requirements of Section 102 of the Israeli Income
Tax Ordinance:

The Participant acknowledges that due to Tax-Related Items withholding
requirements in Israel and as a condition to participation in the Plan, the
Participant agrees to immediately sell all of the Shares that the Participant
acquires upon each vesting date. The Participant further expressly authorizes
the Company’s designated Plan broker to sell all Shares upon vesting and remit
the proceeds from the sale, less any Tax-Related Items and brokerage fees, to
the Participant. The Participant agrees to sign any forms and/or consents
required by the broker to effectuate the sale of Shares. Further, the
Participant acknowledges that the broker is under no obligation to arrange for
the sale of Shares at any particular price. The Participant understands that the
Company reserves the right to eliminate the immediate sale requirement should
circumstances change in Israel.

Italy

Data Privacy

The following provision replaces Section 14 of Exhibit A:

The Participant understands that the Employer, the Company and any Affiliate may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company or an
Affiliate, details of all Awards, or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
and will process such data for the purpose of implementing, managing and
administering the Plan (“Data”) and in compliance with applicable laws and
regulations.

The Participant also understands that providing the Company with Data is
mandatory for compliance with local law and necessary for the performance of the
Plan and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan. The Controller of personal
data processing is Red Hat, Inc. with its address at 100 East Davie Street,
Raleigh, North Carolina, 27601, USA, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy for privacy purposes is Red Hat S.R.L.
with its registered address at Via Fara Gustavo 26 - Milano (MI) - 20124.

The Participant understands that Data will not be publicized, but it may be
accessible by the Employer and its internal and external personnel in charge of
processing of such Data and by the data processor (the “Processor”), if any. An
updated list of Processors and other transferees of Data is available upon
request from the Employer. Furthermore, Data may be transferred to banks, other
financial institutions, or brokers involved in the management and administration
of the Plan. The Participant understands that Data may also be transferred to
the independent registered public accounting firm engaged by the Company. The
Participant further understands that the Company and/or any Affiliate will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing the Participant’s participation in the Plan, and that
the Company and/or any Affiliate may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan, including any requisite transfer of Data to a broker or other third
party with whom the Participant may elect to deposit any Shares acquired
pursuant to the Award. Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing the Participant’s participation in the Plan. The
Participant understands that these recipients may be acting as Controllers,
Processors or persons in charge of processing, as the case may be, in accordance
with local law and may be located in or outside the European Economic Area in
countries such as in the United States that might not provide the same level of

 

18



--------------------------------------------------------------------------------

protection as intended under Italian data privacy laws. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete Data as soon
as it has completed all the necessary legal obligations connected with the
management and administration of the Plan.

The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. The Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Participant has the right to, including but not limited
to, access, delete, update, correct, or terminate, for legitimate reason, the
Data processing. The Participant should contact the Employer in this regard.

Furthermore, the Participant is aware that Data will not be used for direct
marketing purposes. In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting the Participant’s human resources
department.

Plan Document Acknowledgment

The Participant further acknowledges having read and specifically and expressly
approves the Data Privacy section above as well as the following sections of
Exhibit A: Section 2 (“Vesting”); Section 3 (“Cessation of Business
Relationship”); Section 10 and Appendix A (“Change in Control”); Section 11
(“Responsibility for Taxes”); Section 12 (“Nature of Grant”); Section 15(j)
(“Governing Law/Choice of Venue”); Section 15(k) (“Appendix B”); and
Section 15(l) (“Imposition of Other Requirements”).

Foreign Asset/Account Reporting Information

Italian residents who, at any time during the tax year, hold foreign financial
assets (including cash and Shares) which may generate income taxable in Italy
are required to report these assets on their annual tax returns (UNICO Form, RW
Schedule) for the year during which the assets are held, or on a special form if
no tax return is due. These reporting obligations will also apply to Italian
residents who are the beneficial owners of foreign financial assets under
Italian money laundering provisions.

Japan

Foreign Asset/Account Reporting Information

The Participant will be required to report to the Japanese tax authorities
details of any assets (including any Shares acquired under the Plan) held
outside of Japan as of December 31st of each year, to the extent such assets
have a total net fair market value exceeding ¥50 million. Such report will be
due by March 15th of the following year. The Participant should consult with his
or her personal tax advisor as to whether the reporting obligation applies to
the Participant and whether the Participant will be required to report details
of any Unvested RSUs or Shares held by the Participant in the report.

Korea

Exchange Control Information

If the Participant realizes US$500,000 or more from the sale of Shares or the
receipt of dividends or any distribution paid on such Shares acquired under the
Plan in a single transaction, the Participant will be required to repatriate the
sale proceeds to Korea within three (3) years of the sale/receipt.

 

19



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information

Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts, etc.) to the Korean tax authority and file a
report with respect to such accounts if the value of such accounts exceeds KRW 1
billion (or an equivalent amount in foreign currency). The Participant should
consult with his or her personal tax advisor to determine how to value the
Participant’s foreign accounts for purposes of this reporting requirement and
whether the Participant is required to file a report with respect to such
accounts.

Mexico

No Entitlement or Claims for Compensation

These provisions supplements Section 12 of Exhibit A:

Modification

By accepting the RSUs, the Participant understands and agrees that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.

Policy Statement

The award of RSUs is unilateral and discretionary and, therefore, the Company
reserves the absolute right to amend it and discontinue it at any time without
any liability.

The Company, with its offices at 100 East Davie Street, Raleigh, North Carolina,
27601, U.S.A., is solely responsible for the administration of the Plan and the
Participant’s participation in the Plan and the acquisition of Shares does not,
in any way, establish an employment relationship between the Participant and the
Company since the Participant is participating in the Plan on a wholly
commercial basis and the sole employer is Red Hat S. de R. L. de C. V. (“Red Hat
Mexico”) nor does it establish any rights between the Participant and the
Employer.

Plan Document Acknowledgment

By accepting the RSUs, the Participant acknowledges that the Participant has
received copies of the Plan, has reviewed the Plan and the Agreement in their
entirety and fully understands and accepts all provisions of the Plan and the
Agreement.

In addition, by accepting the Agreement, the Participant further acknowledges
that the Participant has read and specifically and expressly approved the terms
and conditions in Section 12 of Exhibit A in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and any Affiliate are not responsible for any
decrease in the value of the Shares underlying the RSUs.

Finally, the Participant hereby declares that the Participant does not reserve
any action or right to bring any claim against the Company for any compensation
or damages as a result of the Participant’s participation in the Plan and
therefore grants a full and broad release to the Employer, the Company and any
Affiliate with respect to any claim that may arise under the Plan.

 

20



--------------------------------------------------------------------------------

Spanish Translation

Sin derecho a compensación o reclamaciones por compensación.

Estas disposiciones complementan la Sección 12 del Anexo A:

Modificación

Al aceptar las Unidades de Acciones Restringidas, el Participante entiende y
acuerda que cualquier modificación al Plan o al Contrato o su terminación no
constituirá un cambio o perjuicio a los términos y condiciones de empleo.

Declaración de Política

El otorgamiento de las Unidades de Acciones Restringidas que la Compañía está
haciendo de conformidad con el Plan es unilateral y discrecional y, por lo
tanto, la Compañía se reserva el derecho absoluto de modificar y discontinuar el
mismo en cualquier momento, sin responsabilidad alguna.

La Compañía, con oficinas registradas ubicadas en 100 East Davie Street, en
Raleigh, Carolina del Norte, 27601, EE.UU. es únicamente responsable de la
administración del Plan y la participación en el Plan y la adquisición de
Acciones no establece, de forma alguna, una relación de trabajo entre el
Partícipe y la Compañía, ya que el Partícipe participa en el Plan de una forma
totalmente comercial y el único patrón Red Hat S. de R. L. de C. V. (“Red Hat
México”), y tampoco establece ningún derecho entre el Partícipe y el Patrón.

Reconocimiento del Documento del Plan

Al aceptar el Otorgamiento de las Unidades de Acciones Restringidas, el
Participante reconoce que el Partícipe ha recibido copias del Plan, ha revisado
el Plan y el Contrato en su totalidad y entiende y acepta completamente todas
las disposiciones contenidas en el Plan y en el Contrato.

Adicionalmente, al aceptar el Contrato, el Participante reconoce que ha leído y
específica y expresamente ha aprobado los términos y condiciones de la Sección
12 del Anexo A, en el que claramente se ha descrito y establecido que: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el Plan es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía y cualquier empresa afiliada no son responsables por cualquier
disminución en el valor de las Acciones subyacentes a las Unidades de Acciones
Restringidas.

Finalmente, el Partícipe en este acto declara que el Partícipe no se reserva
ninguna acción o derecho para interponer una demanda o reclamación en contra de
la Compañía por compensación, daño o perjuicio alguno como resultado de su
participación en el Plan y, por lo tanto, otorga el más amplio finiquito al
Patrón, la Compañía y cualquier empresa afiliada con respecto a cualquier
demanda o reclamación que pudiera surgir en virtud del Plan.

Netherlands

No country-specific terms apply.

New Zealand

Securities Law Information.

WARNING: The Participant is being offered RSUs which allows the Participant to
acquire Shares in accordance with the terms of the Plan and the Agreement. The
Shares, if issued, give the Participant a stake in the ownership of the Company.
The Participant may receive a return if dividends are paid.

 

21



--------------------------------------------------------------------------------

If the Company runs into financial difficulties and is wound up, the Participant
will be paid only after all creditors and holders of preference shares have been
paid. The Participant may lose some or all of his or her investment.

New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share purchase scheme. As a
result, the Participant may not be given all the information usually required.
The Participant will also have fewer other legal protections for this
investment.

The Participant understands that he or she should ask questions, read all
documents carefully, and seek independent financial advice before participating
in the Plan.

The Shares are quoted and approved for trading on the New York Stock Exchange
(“NYSE”) in the United States of America. This means that, if the Participant
acquires Shares under the Plan, the Participant may be able to sell his or her
investment on the NYSE if there are interested buyers. The price will depend on
the demand for the Shares.

For information on risk factors impacting the Company’s business that may affect
the value of the Shares, the Participant should refer to the risk factors
discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company’s website at
https://investors.redhat.com/financial-information/sec-filings.

Singapore

Securities Law Information

The Award is granted to the Participant by the Company pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that the Award is subject to section 257
of the SFA, and Participant will not be able to make (i) any subsequent sale of
the Shares in Singapore or (ii) any offer of such subsequent sale of the Shares
subject to the Award in Singapore, unless such sale or offer in Singapore is
made more than six (6) months from the Grant Date, or pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA.

Chief Executive Officer and Director Notification Information

If the Participant is the Chief Executive Officer (“CEO”) or a director,
associate director or shadow director1 of a Singapore Affiliate, the Participant
is subject to certain notification requirements under the Singapore Companies
Act, regardless of whether Participant is a Singapore resident or employed in
Singapore. Among these requirements is an obligation to notify the Singapore
Affiliate in writing when the Participant receives an interest (e.g., RSUs,
Shares) in the Company or any related company. In addition, the Participant must
notify the Singapore Affiliate when the Participant sells shares of the Company
or any related company (including when the Participant sells Shares acquired
pursuant to the Award). These notifications must be made within two business
days of acquiring or disposing of any interest in the Company or any related
company or within two business days of becoming the CEO or a director, associate
director or shadow director if such an interest exists at that time. Please
contact the Company to obtain a copy of the notification form.

 

1 

A shadow director is an individual who is not on the board of directors of the
Singapore Affiliate but who has sufficient control such that the board of
directors of the Singapore Affiliate acts in accordance with the directions or
instructions of the individual.

 

22



--------------------------------------------------------------------------------

Spain

Nature of Grant

This provision supplements Sections 3 and 12 of Exhibit A:

By accepting the Award, the Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan and the Agreement.

The Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Awards under the Plan to individuals who may be
employees of the Company or its Affiliates throughout the world. The decision is
a limited decision that is entered into upon the express assumption and
condition that the grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis other than as set forth in the
applicable award agreement. Consequently, the Participant understands that the
Award is granted on the assumption and condition that the Award and any Shares
subject to the Award shall not become a part of any employment contract (either
with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever.

Additionally, the Participant understands that the vesting of the RSUs covered
by the Award is expressly conditioned on the Participant’s continued and active
rendering of service to the Company or the Employer, as applicable, such that if
the Participant’s Business Relationship ceases for any reason whatsoever, the
RSUs will cease vesting immediately effective as of the date of cessation of the
Participant’s Business Relationship. This will be the case, for example, even if
(i) the Participant is considered to be unfairly dismissed without good cause;
(ii) the Participant is dismissed for disciplinary or objective reasons or due
to a collective dismissal; (iii) the Participant’s Business Relationship ceases
due to a change of work location, duties or any other employment or contractual
condition; (iv) the Participant’s Business Relationship ceases due to the
Company’s or any of its Affiliates’ unilateral breach of contract; or (v) the
Participant’s Business Relationship ceases for any other reason whatsoever.
Consequently, upon cessation of the Participant’s Business Relationship for any
of the above reasons, the Participant will automatically lose any rights to the
Award granted to him or her to the extent any RSUs covered by the Award were
unvested on the date of cessation of the Participant’s Business Relationship, as
described in the Agreement.

The Participant acknowledges that he or she has read and specifically accepts
the conditions referred to in Section 3 of Exhibit A.

Finally, the Participant understands that this Award would not be made but for
the assumptions and conditions referred to herein; thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of the Award shall be null and void.

Exchange Control Information

The acquisition, ownership and sale of Shares under the Plan must be declared to
the Spanish Dirección General de Comercio e Inversiones (the “DGCI”), which is a
department of the Ministry of Economy and Competitiveness. The Participant must
also declare ownership of any Shares by filing a Form D-6 with the Directorate
of Foreign Transactions each January while the Shares are owned. In addition,
the sale of Shares must also be declared on Form D-6 filed with the DGCI in
January, unless the sale proceeds exceed the applicable threshold (currently
€1,502,530), in which case, the filing is due within one month after the sale.

The Participant is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), any foreign
instruments (including any Shares acquired under the Plan) and any transactions
with non-Spanish residents (including any payments of Shares made to the
Participant by the Company) depending on the value of such accounts and
instruments and the amount of the transactions during the relevant year as of
December 31 of the relevant year.

 

23



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information

If the Participant holds rights or assets (e.g., Shares or cash held in a bank
or brokerage account) outside of Spain with a value in excess of €50,000 per
type of right or asset (e.g., Shares, cash, etc.) as of December 31 each year,
the Participant is required to report certain information regarding such rights
and assets on tax form 720. After such rights and/or assets are initially
reported, the reporting obligation will only apply for subsequent years if the
value of any previously-reported rights or assets increases by more than
€20,000. The reporting must be completed by the following March 31.

Securities Law Information

The Award and the Shares subject to the Award do not qualify as securities under
Spanish regulations. No “offer of securities to the public,” as defined under
Spanish law, has taken place or will take place in the Spanish territory.
Neither the Plan nor the Agreement have been or will be registered with the
Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), nor do they constitute a public offering prospectus.

Sweden

No country-specific terms apply.

Switzerland

Securities Law Information

The RSUs offered by the Company are considered a private offering in
Switzerland; therefore, such offer is not subject to registration in
Switzerland.

United Arab Emirates

Securities Law Information

The Plan is an employee equity incentive plan and is only being offered to
selected Participants of the Company and its Affiliates in the United Arab
Emirates. The Plan and the Agreement are intended for distribution only to such
Participants and must not be delivered to, or relied on by, any other person.
Prospective purchasers of the securities offered should conduct their own due
diligence on the securities.

If the Participant does not understand the contents of the Plan and the
Agreement, the Participant should consult an authorized financial adviser. The
Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Agreement nor taken steps to verify the information set
out therein, and have no responsibility for such documents.

United Kingdom

Responsibility for Taxes

The following provision supplements Section 11 of Exhibit A:

If payment or withholding of the income tax due is not made within ninety
(90) days of the event giving rise to the liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected tax shall constitute a
loan owed by the Participant to the Company or the Employer, as applicable,
effective as of the Due Date. The Participant agrees that the loan will bear
interest at the then current Her Majesty’s Revenue and Customs (“HMRC”) official
rate, it will be immediately due and repayable, and the Company or the Employer
may recover it at any time thereafter by any of the means referred to in
Section 11 of Exhibit A.

 

24



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Participant is an executive officer or
director of the Company within the meaning of Section 13(k) of the Exchange Act,
the Participant shall not be eligible for a loan to cover the income tax due as
described above. In the event that the Participant is such an executive officer
or director and the income tax due is not collected by the Due Date, the amount
of any uncollected income tax may constitute a benefit to the Participant on
which additional income tax and National Insurance Contributions may be payable.
The Participant acknowledges that the Participant ultimately will be responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for reimbursing the Company or the
Employer (as applicable) for the value of any employee NICs due on this
additional benefit, which the Company or the Employer may recover from the
Participant by any of the means referred to in Section 11 of Exhibit A.

United States

No country-specific terms apply.

 

25